      Case 7:20-cv-91459-MCR-GRJ Document 6 Filed 07/07/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                         Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION
                                              Judge M. Casey Rodgers
This Document Relates to:                     Magistrate Judge Gary R. Jones
Hager, 7:20cv91459


                                     ORDER

      Plaintiff James Allen Hager submitted a Request for Transition to the 3M

MDL Docket on May 21, 2020. See ECF No. 2. His case was then transitioned from

the administrative docket to the 3M MDL docket on May 22, 2020. See ECF No. 3.

By June 1, 2020, Mr. Hager was required to pay a filing fee, serve his Short Form

Complaint on Defendants, and file a Notice of Designated Forum, and his counsel

was also required to seek pro hac vice admission. See ECF No. 3; see also Case No.

3:19md2885, Pretrial Order No. 22, ECF No. 898 at ¶ 9. On June 8, 2020, the Court

sua sponte extended the deadline for Mr. Hager to pay his filing fee and file his

Notice of Designated Forum to June 15, 2020. See ECF No. 4. Mr. Hager and his

counsel were warned that failure to timely comply within the applicable deadlines

would result in dismissal. On June 18, 2020, the Court again sua sponte extended

the deadline to June 28, 2020 for Mr. Hager to pay his filing fee, file his Notice of

Designated Forum, and serve his Short Form Complaint on Defendants. The Court



                                     Page 1 of 4
      Case 7:20-cv-91459-MCR-GRJ Document 6 Filed 07/07/20 Page 2 of 4




also extended the deadline for Mr. Hager’s counsel to file a motion for pro hac vice

admission to June 28, 2020. See ECF No. 5. Mr. Hager and his counsel were once

again warned that failure to timely comply within the applicable deadlines would

result in dismissal. To date, no filing fee has been paid, and no Notice of Designated

Forum, proof of service of Mr. Hager’s Short Form Complaint, and motion for pro

hac vice has been filed in this case.

      Rules 16(f) and 37(b)(2)(A)(ii)-(vii) of the Federal Rules of Civil Procedure

authorize a court to sanction a party, up to and including dismissal of a case, for

failing to comply with pretrial orders. This authority has particular significance in

the MDL context.       An MDL judge bears the “enormous” task of “mov[ing]

thousands of cases toward resolution on the merits while at the same time respecting

their individuality.” In re Phenylpropanolamine (PPA) Prod. Liab. Litig., 460 F.3d

1217, 1231 (9th Cir. 2006). To carry out this task in an organized and efficient

manner, an MDL court must define and strictly adhere to case management rules.

See id. at 1232 (“[T]he district judge must establish schedules with firm cutoff dates

if the coordinated cases are to move in a diligent fashion toward resolution by

motion, settlement, or trial.”); see also Fed. R. Civ. P. 1 (stating that the Federal

Rules of Civil Procedure “should be construed and administered to secure the just,

speedy, and inexpensive determination of every action and proceeding”). In turn,

counsel must collaborate with the court “in fashioning workable programmatic



                                        Page 2 of 4
      Case 7:20-cv-91459-MCR-GRJ Document 6 Filed 07/07/20 Page 3 of 4




procedures” and cooperate with those procedures thereafter. Id. at 1231-32. Pretrial

orders—and the parties’ compliance with those orders and their deadlines— “are the

engine that drives disposition on the merits.” Id. at 1232. “A [court’s] willingness

to resort to sanctions in the event of noncompliance can ensure that that the engine

remains in tune, resulting in better administration of the vehicle of multidistrict

litigation.” In re Cook Medical, Inc. Pelvic Repair Sys. Prof. Liab. Litig., 2018 WL

4698953, at *2 (S.D. W. Va. Sept. 28, 2018) (citing Freeman v. Wyeth, 764 F.3d

806, 810 (8th Cir. 2014) (“The MDL judge must be given ‘greater discretion’ to

create and enforce deadlines in order to administrate the litigation effectively. This

necessarily includes the power to dismiss cases where litigants do not follow the

court’s orders.”)).

      The Court concludes that dismissal with prejudice is appropriate in this case.

Mr. Hager has thrice disregarded the Court’s orders as to the payment of a filing fee

and filing of a Notice of Designated Forum, even after he was warned that failure to

comply with the orders would result in dismissal of his claim. Mr. Hager also twice

disregarded the Court’s orders on serving his Short Form Complaint, and his counsel

disregarded the Court’s orders to file a motion to appear pro hac vice. He never

sought an extension of the deadlines for compliance or otherwise offered an

explanation for his inaction. This sort of noncompliance is unacceptable in any case,

but particularly so in the MDL context—when parties fail to comply with deadlines



                                      Page 3 of 4
      Case 7:20-cv-91459-MCR-GRJ Document 6 Filed 07/07/20 Page 4 of 4




set in pretrial orders, a domino effect develops, resulting in the disruption of other

MDL cases. Indeed, the Court has already had to evaluate and dispose of a

significant number of other similar instances of noncompliance, thereby directing its

time and resources to noncompliant plaintiffs at the expense of plaintiffs who are

fully participating in the MDL. This disrupts the efficiency and fairness objectives

of the MDL process. In light of Mr. Hager and his counsel’s failure to communicate

with the Court and comply with court orders, the Court finds that dismissal with

prejudice is appropriate.

      1.     Plaintiff James Allen Hager’s case is hereby DISMISSED WITH
             PREJUDICE for failure to comply with Court orders.

      2.     The Clerk is directed to close this case in its entirety for all purposes.

      DONE AND ORDERED, on this 7th day of July, 2020.


                                 M. Casey Rodgers
                                 M. CASEY RODGERS
                                 UNITED STATES DISTRICT JUDGE




                                       Page 4 of 4
